1 Longbow Research Basic Materials Investor Conference March 10, 2011 Exhibit 99.1 2 Olin Representatives John E. Fischer Senior Vice President & Chief Financial Officer Larry P. Kromidas Assistant Treasurer & Director, Investor Relations lpkromidas@olin.com (618) 258 - 3206 3 Company Overview All financial data are for the years ending December 31, 2010 and 2009, and are presented in millions of U.S. dollars except for earnings per share.Additional information is available on Olin’s website www.olin.com in the Investors section. Winchester Chlor Alkali Third Largest North American Producer of Chlorine and Caustic Soda FY 2010FY 2009 Revenue:$1,037$ 964 Income:$117$125 A Leading North American Producer of Small Caliber Ammunition FY 2010FY 2009 Revenue:$ 549$ 568 Income:$63$69 Revenue:$ 1,586 $ 1,532 EBITDA:$188$292 Pretax Operating Inc.:$77 $210 EPS (Diluted):$.81$1.73 FY 2010FY 2009 Olin 4 Investment Rationale •Leading North American producer of Chlor-Alkali •Strategically positioned facilities •Diverse end customer base •Favorable industry dynamics •Leading producer of industrial bleach with additional growth opportunities •Pioneer synergies improved chlor-alkali price structure •Winchester’s leading industry position 5 Acquisition of PolyOne’s Interest in SunBelt •On February 28, 2011, Olin purchased PolyOne’s 50% interest in SunBelt for $132.3 million in cash plus the assumption of a PolyOne guarantee related to the SunBelt Partnership debt •Olin and PolyOne agreed to a three year earn out based on the performance of SunBelt •The SunBelt 352,000 ton membrane plant located within Olin’s McIntosh, AL facility, which has been operated by Olin since 1997, is now 100% owned by Olin •Olin expects to record a non-cash, pretax gain of more than $80 million as a result of revaluing its interest in the SunBelt Partnership 6 SunBelt Acquisition Benefits •Olin expects the acquisition to be accretive to both EBITDA and earnings in 2011 •SunBelt currently has the lowest cash manufacturing costs in the Olin system •SunBelt has a long-term contract for 250,000 tons of chlorine per year •Expected annual synergies of $5-10 million associated with increased use of low cost capacity and increased sales of membrane grade caustic soda 7 Chlor Alkali Segment ECU Electrochemical Unit; a unit of measure reflecting the chlor alkali process outputs of 1 ton of chlorine, 1.13 tons of 100% caustic soda and 0.3 tons of hydrogen. N. American
